DETAILED ACTION
	Claims 1-12, 15, 16, 24, 44, 48, 55, 64, and 67 are currently pending in the instant application.  Claims 1-5, 12, and 44 are rejected.  Claims 6-8, and 24 are objected.  Claims 9-11, 15, 16, 48, 55, 64, and 67 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species: 
    PNG
    media_image1.png
    258
    319
    media_image1.png
    Greyscale
in the reply filed on 20 June 2021 is acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds of claims 6-8, 12, and 24 which also appear allowable over the prior art and further to the compound:

    PNG
    media_image2.png
    152
    406
    media_image2.png
    Greyscale
which is not allowable.
Claims 1-8, 12, 24, and 44 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 does not end in a period.  Appropriate correction is required.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 12 is drawn to the formula (VIII):
    PNG
    media_image3.png
    276
    508
    media_image3.png
    Greyscale
.  Claim 12 depends from claim 1.  However, neither claim 1 or claim 12 define the variables Y1, Y2, or Y3.  It is suggested that claim 12 be amended similar to claim 2 by providing the definition of Y1, Y2, and Y3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al.
Park et al. discloses compounds useful as anticancer agents, page 1027.  A specific compound discloses is the compound 1m in Table 1, page 1028:


    PNG
    media_image4.png
    228
    991
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    94
    925
    media_image5.png
    Greyscale
which corresponds to the formula:


    PNG
    media_image2.png
    152
    406
    media_image2.png
    Greyscale
.  The compound 1m was one of the 16 of 91 derivatives of 1 tested that were found to have Kd values less than 10uM for BRAF kinase.  This compound corresponds to the instant formula (I), for example, wherein X is NH(CH2)n; n is 0; A is a 6 membered aromatic cyclic moiety; R1’ and R1 jointly form a 6 membered aliphatic heterocyclic moiety; R2 and R3 jointly form a 5 membered aromatic heterocyclic moiety; ring B is a 6 membered aromatic cyclic moiety; and R4 and R5 jointly form a 6 membered aliphatic heterocyclic moiety.  The compound corresponds to the formula (II), for example, wherein Y2 is CH; Y3 is N; Y1 is NH; the bond between Y2 and Y3 is a double bond; and the bond between Y1 and Y2 is a single bond.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					12 August 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600